DETAILED ACTION
This communication is a first office action on the merits. Claims 26-45, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 25 January 2021 is acknowledged. Because applicant did not specify any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 29, 32, 33 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the claims describes a feature of the 
Claims 34-36 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Each of the claims describes a feature of the flexible material. However, the Specification never makes it clear that each of the claimed features (texture, lubricious, soaking liquid, wet) can be a combined feature with the compression set resistance. Paragraph 50 and 51 appear to instead list each of these characteristics in an alternative form wherein the compression set resistant material (Poron Medical urethane) is distinct from those that have the features claimed in claims 34-36 and 39-40.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 30, 31, 34-36, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al. (US 4,896,465, cited by applicant).
Regarding claim 26, Rhodes et al. disclose an apparatus comprising:
a hinge (46, 50);
first and second jaws (42, 44) movable with respect to each other about the hinge between a closed position to an open position (Figs. 2 and 3 as shown), each of the jaws having a contact surface (52, 54), the contact surface of the first jaw being disposed against the contact surface of the second jaw when the clip is in the closed position and 
flexible material (52, 54) with compression set resistance (Column 2 lines 51 through Column 3 line 4 describe wherein the material is a resilient sponge) disposed on at least one of the first and second jaws, the flexible material comprising the contact surface.

Regarding claim 27, Rhodes et al. further disclose wherein [the hinge is configured to exert a force between the contact surface of the first and second jaws to hold the flexible elongated medical device in a coiled configuration without damaging the flexible elongated medical device]*.

Examiner’s note*: the above (and below) statements in brackets are examples of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art of Rhodes et al. is indeed capable. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 28, Rhodes et al. further disclose a spring (50) configured to bias the hinge to urge the jaws toward the closed position (Column 4, lines 19-21).



Regarding claim 31, Rhodes et al. further disclose wherein the flexible material is disposed on both the first and second jaw (Fig. 2 as shown).

Regarding claim 34, Rhodes et al. further disclose a textured surface on the flexible material (the sponge materials as described in Column 2 line 51 through Column 3 line 4 would display textured surfaces at the edges of open cells).

Regarding claim 35, Rhodes et al. further disclose a lubricious surface on the flexible material (the closed cell sponges as described in Column 2 lines 55-56 would have lubricious properties).
Regarding claim 36, Rhodes et al. further disclose a material which soaks up and holds liquid (the sponge materials as described in Column 2 lines 57-60 would be capable of soaking and holding liquid).

Regarding claims 39 and 40, Rhodes et al. further disclose wherein the flexible material is wet (Column 3, line 56-60 describe wherein the apparatus is used in surgery wherein the material can become wet) and the flexible material is configured to prevent the flexible material .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 30, 31 37, 38, 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Arratia (US 9,127,786) in view of Rhodes et al.
Regarding claim 26, Arratia disclose an apparatus comprising:
a hinge (30);
first and second jaws (11, 12) movable with respect to each other about the hinge between a closed position to an open position (Figs. 1A and 1B as shown), each of the jaws having a contact surface (26, 27), the contact surface of the first jaw being disposed against the contact surface of the second jaw when the clip is in the closed position and away from the contact surface of the second jaw when the clip is in the open position (Figs. 1A and 1B as shown); and
flexible material (15, 16) disposed on at least one of the first and second jaws, the flexible material comprising the contact surface.
Arratia fails to disclose the flexible material has compression set resistance.
Rhodes et al. teach an apparatus wherein flexible material (52, 54) has compression set resistance (Column 2 lines 51 through Column 3 line 4 describe wherein the material is a resilient sponge).
From this teaching of Rhodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to use compression set resistance material for enhanced grip when the clamp needs to be readjusted or repositioned.

Regarding claim 27, Arratia further disclose wherein [the hinge is configured to exert a force between the contact surface of the first and second jaws to hold the flexible elongated 

Regarding claim 28, Arratia further disclose a spring (33) configured to bias the hinge to urge the jaws toward the closed position.

Regarding claim 30, Arratia further disclose first and second handles (20, 21) extending from the first and second jaws, respectively, and configured to move the clip between the closed and open positions.

Regarding claim 31, Arratia further disclose wherein the flexible material is disposed on both the first and second jaw (Fig. 2 as shown).

Regarding claim 37, Arratia further disclose wherein the hinge is configured to bias the first and second jaws to the closed position regardless of a position of the clip between the closed position and the open position (as provided by spring 33).

Regarding claim 38, Arratia further discloses first and second handles (20, 21) extending from the first and second jaws, respectively, to move the clip between the closed and open positions, the hinge being positioned between a side at which the first and second handles are arranged, and an opposite side at which the first and second jaws are arranged (Figs. 1A and 1B as shown).


a hinge (30);
first and second jaws (11, 12) movable with respect to each other about the hinge between a closed position and an open position (Figs. 1A and 1B as shown), each of the jaws having a contact surface (26, 27), the contact surface of the first jaw being disposed against the contact surface of the second jaw when the clip is in the closed position and away from the contact surface of the second jaw when the clip is in the open position (Figs. 1A and 1B as shown); and
flexible material (15, 16) disposed on at least one of the first and second jaws, the flexible material comprising the contact surface,
the method comprising:
opening the first and second jaws to make the clip in the open position;
inserting portions of the flexible elongated medical device between the contact surfaces of the first and second jaws, the flexible elongated medical device being arranged in at least one coil (Fig. 8 as shown); and
closing the first and second jaws to make the clip in the closed position such that the flexible elongated medical device is held in a coil configuration between the contact surfaces (Fig. 8 as shown).
Arratia fails to disclose the flexible material has compression set resistance.
Rhodes et al. teach an apparatus wherein flexible material (52, 54) has compression set resistance (Column 2 lines 51 through Column 3 line 4 describe wherein the material is a resilient sponge).



Regarding claim 44, Arratia further discloses opening comprises moving the first and second jaws of the clip against an action of a spring that biases the clip toward the closed position (Column 3, lines 32-43).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Arratia as applied to claim 41 above, and further in view of Mohika (US 2016/0053784).
Regarding claim 42, Arratia discloses the invention except for coiling the flexible elongated medical device prior to the inserting step.
Mohika et al. teach wherein a elongated medical device (110) is coiled prior to inserting (5th-4th to the last lines of paragraph 86 describe wherein a coiled wire is accommodated within the clip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/Primary Examiner, Art Unit 3677